DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 4, 10 and 11.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Applicants' arguments, filed 05/12/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Silafu et al. (CN 102228479A, Nov. 2, 2011) and GW Kent (Laffort Tanin Galalcool 1 kg, Sep. 10, 2013), as evidenced by The Bottle Jar Store (Tanin Galalcool 1 kg, 2022). 
Robinson et al. disclose an oral care composition comprising a fluoride-providing agent (abstract). Suitable fluoride-providing agents may be inorganic or organic (¶ [0023]). Suitable inorganic fluoride-providing agents include stannous fluoride (¶ [0024]). The composition may optionally comprise an orally acceptable zinc ion source. Suitable zinc ion sources include zinc gluconate. One or more zinc ion sources are optionally present in a total amount of about 0.05% to about 3% by weight of the composition (¶ [0068]). The composition may optionally comprise an antimicrobial (e.g. antibacterial) agent. One or more antimicrobial agents are optionally present in an antimicrobial effective total amount, typically about 0.05% to about 10% by weight of the composition (¶ [0065]). The composition may optionally comprise one or more further active material(s), which is operable for the prevention or treatment of a condition or disorder of hard or soft tissue of the oral cavity, the prevention or treatment of a physiological disorder or condition, or to provide a cosmetic benefit. In various embodiments, the active is a “systemic active” which is operable to treat or prevent a disorder which, in whole or in part, is not a disorder of the oral cavity. In various embodiments, the active is an “oral care active” operable to treat or prevent a disorder or provide a cosmetic benefit within the oral cavity (e.g., to the teeth, gingiva or other hard or soft tissue of the oral cavity) (¶ [0062]). Actives useful are present in the composition in safe and effective amounts. The specific safe and effective amount of the active will vary with such factors as the particular condition being treated, the physical condition of the subject, the nature of concurrent therapy (if any), the specific active used, the specific dosage form, the carrier employed, and the desired dosage regimen (¶ [0065]). The oral care composition may be a dentifrice, such as a toothpaste (¶ [0049]).
	Robinson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises a purified extract of gallic tannin.
	However, Silafu et al. disclose a medicine for treating oral diseases. The medicine comprises the effective parts and the effective components extracted from gallnut. The effective parts and the effective components of gallnut have the effects of resisting inflammation, easing pain, resisting bacteria and oxidation, immunoregulating and the like, can quickly repair dental ulcer and accelerate the healing of dental ulcer, and can effectively resist oral diseases such as gingivitis, ozostomia, stinking throat, mouth and tongue sore and the like caused by common pathogenic bacteria in oral cavities (abstract). Suitable effective parts and effective components include gallotannin (claim 1). Gallotannin has strong inhibition and killing action to staphylococcus aureus, Escherichia coli, beta hemolytic streptococcus, etc. (second page). 
	GW Kent discloses wherein tanin galalcool is derived from the gall nut of oak trees. 
	As evidence by The Bottle Jar Store, tanin galalcool is a highly purified extract of gallic tannin.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Robinson et al. disclose wherein the composition may further comprise an oral care active to treat or prevent a disorder within the oral cavity. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a tannin from gall nut into the composition of Robinson et al. since tannins from gall nuts are effective in treating oral diseases caused by pathogenic bacteria as taught by Silafu et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated tanin galalcool into the composition of Robinson et al. since it is a known and effective tannin from gall nuts as taught by GW Kent. 
In regards to instant claim 1 reciting for the prevention or inhibition of colds or other upper respiratory and pharyngeal infections, this is merely a recitation of the intended use of the claimed invention. The composition of the prior art comprises substantially the same actives (e.g. tanin galalcool and zinc gluconate) as the claimed invention and would be useable for the prevention or inhibition of colds or other upper respiratory and pharyngeal infections, whether the prior art discloses such use or not. 
In regards to instant claim 1 reciting wherein the tannin component does not stain tooth, page 2, lines 19-20 of the instant specification discloses wherein galalcool is a colorless or low-color tannin and page 8, line 12 of the instant specification discloses wherein colorless or low-color tannins do not stain tooth enamel. Therefore, the tanin galalcool of GW Kent does not stain tooth enamel.
In regards to instant claims 1 and 6 reciting 0.01% to 10% tannin component, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an effective amount of tanin galalcool since Robinson et al. disclose wherein the amount of active varies with the condition to be treated, the physical condition of the subject, the specific dosage form, and etc. Furthermore, tannins from gall nuts are antibacterial. Robinson et al. disclose wherein antimicrobial agents are present in an amount of about 0.05% to about 10%. 

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Silafu et al. (CN 102228479A, Nov. 2, 2011), GW Kent (Laffort Tanin Galalcool 1 kg, Sep. 10, 2013), and further in view of Fruge et al. (US 2012/0207686, Aug. 16, 2012), as evidenced by The Bottle Jar Store (Tanin Galalcool 1 kg, 2022).
	The teachings of Robinson et al., Silafu et al., and GW Kent are discussed above. Robinson et al., Silafu et al., and GW Kent do not disclose wherein the composition is stored in a malleable or squeezable tube.
	However, Fruge et al. disclose wherein it is desirable to provide singe phase dentifrice compositions that can be packaged in conventional laminate squeeze tubes (¶ [0008]).
	It would have been prima facie obvious to one of ordinary skill in the art to store the composition of Robinson et al. in a squeeze tube since this is a desirable product form as taught by Fruge et al. 

Response to Arguments
	Applicant argues that the claimed compositions are unique and centered around a very select tannin component used in combination with zinc ions and having unexpected beneficial properties useful for a toothpaste or other oral formulation.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not properly shown wherein tannin and zinc ions synergistically inhibit infection in vitro of pseudoviruses of SARS-COV-2. Applicant’s showing compares 0.9% NaCl (A), 20 µg/ml tannin (B), and a combination of 20 µg/ml tannin + 10 µg/ml Zn gluconate (C). Without a showing of just zinc gluconate, Applicant has not shown wherein the combination of tannin with Zn gluconate is synergistic. Although the Declaration states wherein zinc gluconate alone did not prevent infection of the cells, Applicant has not provided any showings of this. Therefore, it is unclear whether this assertion is Declarant’s opinion or is factually supported. 
	Moreover, even if Applicant’s showings were persuasive, instant claim 1 is not commensurate in scope with the showings. Applicant used zinc gluconate in their showings. Instant claim 1 recites a zinc salt. One of ordinary skill in the art would not reasonably expect zinc gluconate to be reasonably representative of a zinc salt since different zinc salts have different physical and chemical properties, such as solubility which would affect the amount of zinc ions available to be effective. As such, Applicant’s argument is unpersuasive. 

NOTE: In the event that the pending claims become allowable, the withdrawn claims need to be amended if Applicant would like the withdrawn claims to be rejoined. 

Response to Declaration
	Declarant’s arguments have been addressed above and are unpersuasive.

Conclusion
Claims 1, 3, 4, 10 and 11 are rejected.
Claims 5, 7 and 12-19 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612